CORRECTED EXAMINER'S AMENDMENT
A corrected examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This corrected examiner’s amendment serves to correct the amendment to claim 27 only.  
Authorization for this examiner’s amendment was given in an interview with Joh Birmingham on 27 July 2021.  

The application has been amended as follows: 

In claim 27, lines 1 and 2, - - the thickness of - - has been deleted;
In claim 27, line 2, the term “is” has been deleted and - - has a wall thickness of - - has been inserted therefor.

All other provisions of the previous examiner’s amendment dated 11 August 2021 remain in effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAIM A SMITH/Examiner, Art Unit 1792                                                                                                                                                                                                        12 September 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792